Citation Nr: 1221079	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-36 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran served from March 28, 1984, to September 6, 1984, from March 18, 1985, to March 27 1992, and from October 1, 2001, to August 31, 2002.  He had additional service with a Reserve unit and a National Guard unit.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The instant matter was previously before the Board in February 2011, at which time the case was remanded for further evidentiary development.  Specifically, the Board remanded the matter for the agency of original jurisdiction (AOJ) to, among other things, attempt to obtain certain relevant private treatment records identified by the Veteran and to provide the Veteran with a VA examination for the purpose of determining whether the Veteran had a current acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), that was related to his active military service.  The remand specifically noted that in his December 2008 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran stated his belief that his submitted records from the Crossroads Medical Center in Shakopee, Minnesota, were not complete.  It was further noted that the Veteran had undergone outpatient counseling related to his psychiatric disorder at Fairview Clinics - Riverside in Minneapolis, Minnesota, from 2005 to 2007, and that he was a resident of the Minnesota Veterans Home in Hastings, Minnesota.  The AOJ was thus requested to contact the Veteran and ask that he provide the full name, address, and date(s) of treatment for those referenced facilities and sign the necessary authorization for release of any private medical records to VA.  

In March 2011, the Appeals Management Center (AMC) sent to the Veteran a letter that stated:  "Please identify the names, addresses, and approximate dates of medical treatment from any private physicians or hospitals and you would like us to obtain your treatment records, to include Crossroads Medical Center, and the facility where you reportedly received outpatient counseling from 2005 to 2007."  The Veteran did not respond to that letter.

In April 2011, the AMC requested from the Minnesota Veterans Home in Minneapolis, Minnesota, all inpatient and outpatient treatment records for the Veteran.  A response received that same month indicated that the Minneapolis Veterans Home was unable to identify the Veteran.  An August 2011 report of general information shows that the Minnesota Veterans Home in Hastings was contacted and it was noted that the Veteran was no longer a resident of that facility, but that his records were indeed located within that facility.  The Hastings Veterans Home representative stated that that the Veteran would need to sign a release before records could be forwarded to the AMC.  In a September 2011 letter, the Veteran was specifically requested to complete and sign a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for the Minnesota Veterans Home, so as to enable the AMC to obtain those records.  The Veteran did not provide the requested information and in February 2012, the AMC issued a Supplemental Statement of the Case (SSOC) continuing the denial of his claim of service connection for an acquired psychiatric disorder.

In April 2012, after the case had been returned to the Board, the Veteran submitted a signed VA Form 21-4142.  However, section II, concerning the source of information, was blank.  Although in its February 2011 remand, the Veteran was reminded that "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and that he must provide the AOJ with enough identifying information to enable the AOJ to obtain the relevant records, given that the Veteran at least attempted to assist the AOJ in obtaining the records, the Board finds that because records from the Hastings Veterans Home are in existence and have not been obtained, a remand is necessary for the AOJ to again attempt to obtain all relevant records from the Hastings Veterans Home.

In this regard, the Board notes that the Veteran's representative has argued that because VA has the address for the Minnesota Veterans Home in Hastings, "it should simply add the address in block 7A of VA Form 21-4142 and send the form to the Hastings facility."  The Veteran's representative has provided no authority for VA to undertake such action, especially in light of the fact that the Veteran did not specifically indicate that the signed VA Form 21-4142 was indeed for his Hastings Veterans Home records.  However, because the record does contain the address for the Minnesota Veterans Home in Hastings, the Board finds that, on remand, the AOJ should fill in the necessary information pertaining to the Hastings Veterans Home in block 7A of an unsigned VA Form 21-4142 and then send that form to the Veteran with a request that he provide the requested authorization of release of such records to VA.  (Despite the representative's argument, the blank form that has already been signed should not be used.)  Further, as this case is being remanded, the Veteran should be afforded another opportunity to provide the full name, address, and date(s) of treatment for the Crossroads Medical Center and the facility where he reportedly received outpatient counseling from 2005 to 2007 and to sign the necessary authorization for release of any private medical records to VA, so as to enable the AOJ to attempt to obtain any relevant records from those facilities.  

The Board further notes that a review of the Veteran's VA medical records and his virtual claims folder shows that in March 2012, the RO received notice from the Carver County Jail in Chaska, Minnesota, that the Veteran had entered that facility on May 4, 2011.  No release date was noted, as it was indicated that the Veteran had not yet been convicted.  Accordingly, on remand, the AOJ should ascertain the Veteran's current address, including a request of any such information from his accredited representative, or alternatively, whether he remains incarcerated.  The AOJ should then send all further communications to the Veteran at his current address.  

Also, as part of its February 2011 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination to, among other things, ascertain whether the Veteran had PTSD or any other acquired psychiatric disorder related to his military service.  The Veteran was afforded a VA examination in March 2011.  The examiner indicated that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, but did provide Axis I diagnoses of major depressive disorder and anxiety disorder, not otherwise specified.  As to the likelihood that either disorder was related to service, the examiner stated that he did not believe that the Veteran had an anxiety disorder "clearly related to his combat experiences while stationed in the Gulf" and that there did not appear to be a "clear association between the [V]eteran's combat experiences and his depressive disorder."  In the instant case, the Board finds that the examiner's use of the phrases "clearly related" and "clear association" raises a question as to whether the examiner believed there was in fact some association between current disability and military service.  For service connection to be warranted, it need only be shown that it is at least as likely as not, i.e., a probability of 50 percent or more, that a disability is related to service.  Moreover, it is unclear whether the examiner considered the entirety of the Veteran's military experiences, or merely the "one combat experience consistent with Criterion A for PTSD."  Indeed, in addition to above-quoted statements, the examiner also stated his opinion that the Veteran's diagnosed psychiatric disabilities were "less likely related to the [V]eteran's fear of hostile military activity."  

Given the lack of clarity in the March 2011 VA examiner's opinion, the Board finds that the matter must be remanded for clarification.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (requiring VA to ensure that any examination provided or opinion obtained is adequate); 38 C.F.R. § 3.159(c)(4) (2011).  Specifically, the March 2011 VA examiner should be asked to provide an addendum that opines as to whether it is at least as likely as not that the Veteran's diagnosed major depressive disorder and/or anxiety disorder is related to any period of military service.  In doing so, the examiner should consider the entirety of the Veteran's military experiences.  The examiner must also provide further reasoning for why or why not the Veteran's diagnosed psychiatric disorders are believed to be related or unrelated to his military service.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should ascertain the Veteran's current address, to include requesting any such information from his accredited representative, or alternatively, whether the Veteran may be incarcerated.

2.  The AOJ should then send to the Veteran at either his current address or, if incarcerated, at his place of incarceration, a letter requesting that he sign a VA Form 21-4142 for the release of records from the Minnesota Veterans Home in Hastings, Minnesota.  The provided form should, in block 7A, contain the name and address for the requested facility, which, according to an August 2011 deferred rating decision, is as follows:

Minnesota Veterans Home - Hastings
Release of Information
Health Information Department
1200 East 18th Street
Hastings, Minnesota, 55033

Following receipt of that information, the AOJ should contact the Minnesota Veterans Home in Hastings with a request that copies of any and all records pertaining to the Veteran on file be provided to the AOJ.  

The AOJ should also request from the Veteran that he provide the full name, address, and date(s) of treatment for (1) the Crossroads Medical Center and (2) the facility where he reportedly received outpatient counseling from 2005 to 2007 (purportedly, the Fairview Clinics - Riverside in Minneapolis, Minnesota).  Following receipt of that information, the AOJ should contact the facilities in question, with a request that copies of any and all records pertaining to the appellant on file be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  

3.  After the above requested development has been completed, and any received records have been associated with the claims folder, the AOJ should contact the VA examiner who examined the Veteran in March 2011 and obtain from him an addendum to his examination report that provides an extended rationale for his opinion regarding the likelihood that the Veteran's diagnosed major depressive disorder and/or anxiety disorder are related to his active military service.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the clarification sought.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more), that the Veteran's diagnosed major depressive disorder and/or anxiety disorder is related to any period of military service.  In doing so, the examiner should consider the entirety of the Veteran's military experiences.  The examiner should state specifically why or why not the Veteran's diagnosed psychiatric disorders are believed to be related or unrelated to his military service.  The examiner should include reference to lay and medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion. 

The examiner should also specifically review any records received in connection with the remand directives set forth above and comment on whether information contained therein changes any of his opinions.

(If the March 2011 examiner is no longer available, the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA clinician with the appropriate expertise to answer the questions posed in the preceding paragraphs.)

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

